Case 2:18-cv-09543-JFW-SS Document 43 Filed 02/06/19 Page 1 of 8 Page ID #:495




  1 Brent H. Blakely (SBN 157292)
    bblakely@blakelylawgroup.com
  2
    BLAKELY LAW GROUP
  3 1334 Parkview Avenue, Suite 280
  4
    Manhattan Beach, California 90266
    Telephone: (310) 546-7400
  5 Facsimile: (310) 546-7401
  6 Attorneys for Defendant
  7 Phil Brown
  8
                               UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11 STEPHEN PERRY, an individual,            Case No. 2:18-cv-09543 JFW (SSX)
 12                                          DECLARATION OF BRENT H.
                  Plaintiff,
 13                                          BLAKELY, ESQ. REGARDING
                                             INABILITY TO RESOLVE THE
 14          v.
                                             ISSUES CONTAINED IN
 15 PHIL BROWN, an Individual, and           PLAINTIFF’S MOTIONS TO
                                             DISMISS AND MOTION TO STRIKE
 16 DOES 1 through 10, inclusive,            PURSUANT TO THIS COURT’S
 17                                          ORDER (ECF NO. 42)
                   Defendant.
 18                                          Date:        na
 19                                          Time:        na
                                             Location:    Courtroom 7A
 20
 21
                                                    Hon. John F. Walter
 22
 23
 24
 25
 26
 27
 28


      nbmb
Case 2:18-cv-09543-JFW-SS Document 43 Filed 02/06/19 Page 2 of 8 Page ID #:496




  1                      DECLARATION OF BRENT H. BLAKELY
  2         I, Brent Blakely, declare:
  3         1.    I am an attorney for Defendant Phil Brown in this litigation. This
  4 declaration is based upon an in-person discussion I had with Mr. Perry’s attorney, Mr.
  5 Mark Lee, and is accurate to my best recollection. As this Court’s Order (ECF NO.
  6 42) contemplates, Mr. Lee will be filing a separate declaration wherein he can add or
  7 correct the information I am now providing to the Court.
  8         2.    Pursuant to this Court’s Order (ECF No. 42) on February 4, 2019 I met
  9 in person with Mark Lee at his office in Century City, California. During our
 10 conversation Mr. Lee and I had a meaningful conversation regarding the merits of
 11 Plaintiff’s Motions, specifically: 1) whether this Court has personal jurisdiction over
 12 Defendant, 2) Defendant’s motion to dismiss Perry’s trademark claims, and 3)
 13 whether anti-SLAPP pertained to Perry’s claims because, as Mr. Lee suggested, the
 14 speech being attacked was commercial speech.
 15         3.    As to personal jurisdiction, I pointed out to Mr. Lee that Perry’s
 16 jurisdiction over Mr. Brown, who lives in Tennessee, is premised entirely upon two
 17 tweets from Mr. Brown’s girlfriend (who also lives in Tennessee) and a Facebook
 18 post by Mr. Brown, and that there was insufficient contact with California to support
 19 personal jurisdiction over Brown. Mr. Lee responded that Mr. Brown must have
 20 known that Mr. Perry was a resident of California, and that the songs were written in
 21 California (in 1991). Based upon my understanding of the law governing personal
 22 jurisdiction, which is contained in Mr. Brown’s Motion to Dismiss for Lack of
 23 Personal Jurisdiction, I still believe that this Court does not have personal jurisdiction
 24 over this case.
 25         4.    About Mr. Brown’s Motion to Dismiss Mr. Perry’s two Trademark
 26 Claims, Mr. Lee, citing Hilton v. Hallmark Cards, 580 F. 3d 874, 881 (9th Cir. 2009)
 27 correctly noted that California’s anti-SLAPP statute does not apply to actions under
 28 the Lanham Act. Given the fact that I was Paris Hilton’s attorney in the Hilton v.
                                                2
                                 DECLARATION OF BRENT H. BLAKELY
Case 2:18-cv-09543-JFW-SS Document 43 Filed 02/06/19 Page 3 of 8 Page ID #:497




  1 Hallmark litigation and won on that issue in the Ninth Circuit, I of course agreed with
  2 Mr. Lee and explained that the motion was a joint Motion to Strike under California’s
  3 anti-SLAPP statute and a Motion to Dismiss pursuant to FRCP 12. While unable to
  4 come to an agreement on the merits of whether Mr. Perry’s Trademark claims were
  5 barred by the fair use doctrine, I agreed to split the two motions into a Motion to
  6 Dismiss the two trademark claims under the Lanham Act, and a Motion to Strike the
  7 two right of Publicity claims under California state law.
  8          5.      About the two right of publicity claims under California law, I informed
  9 Mr. Lee that I would need to go back to the office and do some research on whether
 10 the commercial speech exclusion applied in the present case.
 11          6.      Finally, during our discussion I made a proposal to resolve the issues
 12 contained in Mr. Brown’s Motions. I indicated to Mr. Lee that this case was about
 13 who owned what rights in connection with the four (4) Brown/Perry songs they
 14 recorded together in 1991. I suggested that Mr. Perry dismiss the trademark and right
 15 of publicity claims against Mr. Brown, and in return Mr. Brown would consent to
 16 jurisdiction in California. This would leave only the declaratory relief action
 17 concerning the ownership of the Brown/Perry songs, which would be resolved by this
 18 Court.        Mr. Lee responded that he would speak with his client and get back to me
 19 regarding my proposal.
 20          7.      The following day at 4:12 pm I received an email from Mr. Lee stating
 21 that Mr. Perry had rejected my proposal and inquired when I was going to respond to
 22 the two points raised regarding Mr. Brown’s anti-SLAPP motion. At 5:43pm that
 23 same day I responded with a detailed email setting forth the controlling authority
 24 regarding the commercial speech exception – it does not apply. Furthermore, I agreed
 25 to split the anti-SLAPP motion and the motion to dismiss into two separate motions
 26 so as to avoid any confusion as to which motion is directed as which claims.
 27 Attached hereto as Exhibit #1 and incorporated herein by this reference is a true and
 28 correct copy of my email exchange with Mr. Lee from February 5, 2019.
                                                  3
                                   DECLARATION OF BRENT H. BLAKELY
Case 2:18-cv-09543-JFW-SS Document 43 Filed 02/06/19 Page 4 of 8 Page ID #:498




  1        I declare under penalty of perjury under the laws of the United States of
  2 America that the foregoing is true and correct.
  3        Executed on February 6, 2019, in Manhattan Beach, California.
  4
  5
  6                                        _________________________________
  7                                        BRENT H. BLAKELY
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               4
                                DECLARATION OF BRENT H. BLAKELY
Case 2:18-cv-09543-JFW-SS Document 43 Filed 02/06/19 Page 5 of 8 Page ID #:499




         EXHIBIT 1
Case 2:18-cv-09543-JFW-SS Document 43 Filed 02/06/19 Page 6 of 8 Page ID #:500
Case 2:18-cv-09543-JFW-SS Document 43 Filed 02/06/19 Page 7 of 8 Page ID #:501
Case 2:18-cv-09543-JFW-SS Document 43 Filed 02/06/19 Page 8 of 8 Page ID #:502
